DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:

First, the Examiner wishes to point out that the arguments and evidence filed 6/23/2021 have overcome all outstanding 35 USC 112 rejections, as noted in the Interview Summary mailed 7/2/2021.
Second, the Examiner acknowledges the 37 CFR 1.132 declaration filed 7/16/2021, which sets forth evidence establishing a nexus between the claimed solidity, a physical property which the prior art generally does not recognize for quantum dots, and the combination of molar ratio of Se:In, the FWHM of the maximum photoluminescent peak, and the quantum efficiency of the quantum dots.  Specifically, it is an unexpected advantage, where the claimed solidity enables the claimed combination of quantum dot physical and optical properties.
Finally, the prior art teaches various aspects of the claimed invention, including InP/ZnSe/ZnS quantum dots having two or more of the claimed physical and/or optical properties, including Ippen, which teaches all of the properties, though not all claimed properties embodied in any specific example.  Therefore, the prior art neither teaches nor reasonably suggests quantum dots having a semiconductor nanocrystal core of In and P with a semiconductor nanocrystal shell of Zn, Se and S disposed on the core; where the quantum dots have all of:
a) a molar ratio of Se:In greater than about 5.7:1;
b) an average particle size of the quantum dots is greater than or equal to about 5.5 nm;
c) a standard deviation of particle sizes of the quantum dots less than or equal to about 20%;
d) an average solidity of the quantum dots is greater than or equal to about 0.85;
e) a maximum photoluminescent peak of the quantum dots has a FWHM of less than 40 nm; and
f) the quantum dots show a quantum efficiency of greater than or equal to about 70%;
as required by the combination as claimed in claim 1.

Claims 2-19 and 21-26 are allowed by virtue of their dependence upon claim 1.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US patent documents to Lee and to Moriyama (see attached PTO-892) teach InP/ZnSe/ZnS quantum dots with both a FWHM of less than 40nm and a quantum efficiency of greater than 70% (Lee, par.0206; Moriyama, Table 4); however, the remaining properties are not clear from the disclosure;
US patent document to Ippen (see attached PTO-892) teaches subject matter similar to that of the Ippen reference cited in prior Office actions;
US patent documents to Guo are the remaining patent family of a previously-cited US patent document; and
The remaining cited art (see attached PTO-892) are either commonly-owned or not available as prior art, and also disclose InP/ZnSe/ZnS quantum dots that have both FWHM of less than 40nm and quantum efficiencies greater than 70%, and the remaining relevant properties are either not disclosed or unclear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884